                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA

    Alexander Bernard Wilson, Jr.,                        C/A No. 3:21-cv-1495-JFA-KDW

                                    Plaintiff,

    vs.
                                                                        ORDER
    State of South Carolina,

                                    Defendant.


I.        INTRODUCTION

          The pro se plaintiff, Alexander Bernard Wilson, Jr., proceeding in forma pauperis,

brings this civil rights action pursuant to 42 U.S.C. § 1983 1. Plaintiff filed this action in

forma pauperis under 28 U.S.C. § 1915; § 1915A. In accordance with 28 U.S.C. § 636(b)

and Local Civil Rule 73.02(B)(2) (D.S.C.), the case was referred to the Magistrate Judge

for initial review.

          After reviewing the complaint and issuing a proper form order, the Magistrate Judge

assigned to this action 2 prepared a thorough Report and Recommendation (“Report”).

(ECF No. 15). Within the Report, the Magistrate Judge opines that this court should dismiss

the complaint without issuance and service of process pursuant to 28 U.S.C. §


1
  In addition to a complaint for violation of civil rights, Plaintiff’s initial filing also appears to
include a petition under 28 U.S.C. § 2254 for writ of habeas corpus. (ECF No. 1, p. 1). However,
this petition appears to be duplicative of a separate petition currently pending in this court at civil
action number 5:21-cv-1000. Accordingly, the Magistrate Judge has construed Plaintiff’s filing in
this action solely as a civil claim brought pursuant to § 1983. This Court will follow suit.
2
  The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
Court. The recommendation has no presumptive weight, and the responsibility to make a final
determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
                                                  1
1915(e)(2)(B). 3 The Report sets forth, in detail, the relevant facts and standards of law on

this matter, and this Court incorporates those facts and standards without a recitation.

       Plaintiff was advised of his right to object to the Report, which was entered on the

docket on June 6, 2021. Id. Plaintiff filed objections to the Report on June 28, 2021 4. (ECF

No. 19). Thus, this matter is ripe for review.

II.    LEGAL STANDARD

       The court is charged with making a de novo determination of those portions of the

Report to which specific objections are made, and the court may accept, reject, or modify,

in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter

to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b)(1). However, a district

court is only required to conduct a de novo review of the specific portions of the Magistrate

Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P.

72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). In

the absence of specific objections to portions of the Report of the Magistrate, this court is

not required to give an explanation for adopting the recommendation. See Camby v. Davis,

718 F.2d 198, 199 (4th Cir. 1983). Thus, the court must only review those portions of the




3
  To protect against possible abuses, this statute allows a district court to dismiss certain cases
upon a finding that the action fails to state a claim on which relief may be granted or is frivolous
or malicious.
4
  Plaintiff also filed several additional “letters” with attachments after filing his objections. (ECF
Nos. 20, 21, 22, & 24). The Court has reviewed these letters and determined that they do not
include any arguments that could be construed as objections to the Report. Thus, they will not be
considered for purposes of this order.
                                                  2
Report to which Petitioner has made a specific written objection. Diamond v. Colonial Life

& Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).

       “An objection is specific if it ‘enables the district judge to focus attention on those

issues—factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM

Trucking of the Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6

(D.S.C. Dec. 12, 2017) (citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73

F.3d 1057, 1059 (10th Cir. 1996)). A specific objection to the Magistrate Judge’s Report

thus requires more than a reassertion of arguments from the complaint or a mere citation

to legal authorities. See Workman v. Perry, No. 6:17-cv-00765-RBH, 2017 WL 4791150,

at *1 (D.S.C. Oct. 23, 2017). A specific objection must “direct the court to a specific error

in the magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687

F.2d 44, 47 (4th Cir. 1982).

       “Generally stated, nonspecific objections have the same effect as would a failure to

object.” Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2,

2007) (citing Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir.

1991)). The court reviews portions “not objected to—including those portions to which

only ‘general and conclusory’ objections have been made—for clear error.” Id. (emphasis

added) (citing Diamond, 416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at

47).

       Because Plaintiff is proceeding pro se, the court is charged with liberally construing

the pleadings to allow Plaintiff to fully develop potentially meritorious cases. See Cruz v.

Beto, 405 U.S. 319 (1972); Haines v. Kerner, 404 U.S. 519 (1972). Nevertheless, the

                                              3
requirement of liberal construction does not mean that the court can ignore a clear failure

in the pleading to allege facts which set forth a claim currently cognizable in a federal

district court. Weller v. Dep’t of Soc. Servs., 901 F.2d 387, 390–91 (4th Cir. 1990).

III.   DISCUSSION

       As stated above, the relevant facts and standards of law on this matter have been

incorporated from the Report. Within the Report, the Magistrate Judge recommends

Plaintiff’s claims be dismissed for a number of reasons, including Eleventh Amendment

immunity and the preclusive doctrine outlined in Heck v. Humphrey, 512 U.S. 477 (1994).

       Most of the arguments included in Plaintiff’s responsive filing do not constitute

specific objections to the Report and are thus not considered. “Generally stated, nonspecific

objections have the same effect as would a failure to object.” Staley v. Norton, No. 9:07-

0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2, 2007) (citing Howard v. Sec’y of

Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)).

       However, when liberally construed, the Court is able to identify two discernable

objections. In his first objection, Plaintiff appears to take issue with the Magistrate Judge’s

reliance on the case of Quern v. Jordan, 440 U.S. 332, 343 (1979) to support the conclusion

that while “sovereign immunity does not bar suit where a state has given consent to be

sued, or where Congress abrogates the sovereign immunity of a state, neither of those

exceptions applies in the instant case.” (ECF No. 15, p. 2-3). Plaintiff avers that “Quern v.

Jordan [] did not say a plaintiff false imprisonment claim for damages that the state of

South Carolina is immune by Congress.” (ECF No. 19-2, p. 2). Although Plaintiff is

technically correct that this case does not specifically reference false imprisonment suits

                                              4
against the state of South Carolina, it does stand for the proposition that a state, such as

South Carolina, is immune from suits under § 1983, as is the case here. Accordingly,

Plaintiff’s objection is overruled.

       Plaintiff’s second objection takes issue with the Magistrate Judge’s citation to S.C.

Code Ann. § 15-78-20(e) which states that the state of South Carolina has not consented to

suit in federal district court. Plaintiff argues that reference to this statute misses the point

because a separate statute holds that “[n]othing in this chapter may be construed to give an

employee of a governmental entity immunity from suit and liability if it is proved that the

employee's conduct was not within the scope of his official duties or that it constituted

actual fraud, actual malice, intent to harm, or a crime involving moral turpitude.” S.C. Code

Ann. § 15-78-70(b). Plaintiff’s argument misses the mark. Although this statute references

an individual governmental employee’s potential immunity, it does not address South

Carolina’s sovereign immunity. Additionally, Plaintiff’s complaint fails to name any

individual governmental employee, let alone allege conduct falling outside the scope of

official duties. Thus, this statute is completely inapplicable here. Therefore, Plaintiff’s

objection must be overruled.

IV.    CONCLUSION

       After carefully reviewing the applicable laws, the record in this case, the Report and

Recommendation, and the objections thereto, this Court finds the Magistrate Judge’s

recommendation fairly and accurately summarizes the facts and applies the correct

principles of law. Accordingly, the Court adopts the Report (ECF No. 15). Thus, Plaintiff’s



                                               5
claims are summarily dismissed without prejudice and without issuance and service of

process.

      IT IS SO ORDERED.



      July 6, 2021                           Joseph F. Anderson, Jr.
      Columbia, South Carolina               United States District Judge




                                         6
